       Case 3:19-cr-01388-CAB Document 162 Filed 08/12/20 PageID.663 Page 1 of 1



 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5
                          SOUTHERN DISTRICT OF CALIFORNIA
 6
                        (HONORABLE CATHY ANN BENCIVENGO)
 7

 8 UNITED STATES OF AMERICA,   )                Case:19cr01388-CAB
                               )
 9           Plaintiff,        )
                               )                ORDER GRANTING REQUEST
10   v.                        )                TO CONTINUE THE SENTENCING
                               )                HEARING
11   RICARDO CHAVEZ-GUTIERREZ, )
                               )
12           Defendant.        )
                               )
13

14        JOINT MOTION having been made by the parties, and GOOD CAUSE appearing,
15 IT IS HEREBY ORDERED that the Sentencing Hearing date in the above-entitled case,

16 be continued from Friday, August 14, 2020, at 9:30 a.m. to Friday, November 13, 2020, at

17 9:30 a.m.

18

19

20
           IT IS SO ORDERED.
21

22
            8/12/2020
     Dated:_________                       ______________________________________
23                                         HONORABLE CATHY ANN BENCIVENGO
                                           United States District Judge
24

25

26

27

28
